ORDER
After the petitioner’s conviction for a federal drug offense was affirmed by this court in 1994, he filed a motion in the district court under 28 U.S.C. § 2255 to vacate his sentence on the ground that his conviction had violated the double-jeopardy clause of the Fifth Amendment. The motion was denied and we affirmed the denial in an order entered on April 3,1997. He later filed an untimely motion in the district court under Fed.R.Civ.P. 60(b) to vacate his conviction; again he argued double jeopardy. The district judge quite rightly denied the motion as belated and in any event without merit, as the lack of merit of his double-jeopardy claim had been decided in the direct appeal from his conviction. The denial of the section 2255 motion is therefore
Affirmed.